ROBERTS, Judge,
dissenting.
The court refuses to grant rehearing en banc. The appellant has persuaded me that we were wrong in affirming the denial of relief.
The panel held that the county court at law had no jurisdiction to decide the question presented in this case. The panel relied on a quotation from Ex parte Sullivan, 534 S.W.2d 140, 141 (Tex.Cr.App.1976), which in turn tracks the language of our Constitution:
“The jurisdiction of a county court or judge thereof to issue a writ of habeas corpus is limited by the Constitution of Texas to cases where the offense charged is within the jurisdiction of the county court or any court or tribunal inferior to said county court. Article V, Sec. 16, Constitution of Texas.”
Sullivan had gotten habeas corpus relief in a county court from a warrant of extradition to Arizona, where he was charged with a felony. That decision was correct, for the only “offense charged” was a felony, and county courts do not have jurisdiction of felonies.
Based on Ex parte Sullivan, the panel opinion held that “the question of whether a felony conviction for driving while intoxicated, wherein the defendant has been granted probation under Article 42.12, Sec. 3, [Texas Code of Criminal Procedure] is a final conviction, is beyond the habeas corpus jurisdiction” of the county court at law. This does not follow from Ex parte Sullivan or from Article V, Section 16, of the Constitution.
Here the offense charged, from which habeas corpus relief has been sought, is driving while license suspended-a misdemeanor of which the county court at law has jurisdiction. The county court was not asked to take jurisdiction of a felony charge or to give relief from a felony judgment. It was asked to grant relief from a misdemeanor charge, and in the course of so doing, to consider the legal effect of a felony judgment (i.e., whether the license had been suspended properly).
The purpose of the petition cannot be misread:
“Petitioner prays that the Court grant and issue a writ of habeas corpus and after service and return thereon conduct an evidentiary hearing which may be necessary and that Applicant be ordered discharged from all illegal restraint resulting from the unlawful Driving While License Suspended conviction.” Petition at R. 4 (emphasis supplied).
The appellant was asking the court to hold that a conviction may not be had for Driving While License Suspended if the license was suspended improperly because of a DWI probation. The county court at law was asked only to grant relief from the misdemeanor conviction, and it had jurisdiction to do so. Although the applicant could have filed attacks on the DWI conviction of which the county court at law would have had no jurisdiction, the fact is that he did not. His “thrust” may have been directed at the effect of the DWI conviction, but he did not ask the court to “set aside the source of his problems.” He only asked it to set aside the misdemeanor charge, as it was empowered to do. His claim may or may not have been meritorious, but the county court at law had jurisdiction of this attack on the validity of the misdemeanor charge.
Perhaps a hypothetical example will illustrate the concept that a court may consider the effect of a judgment over which it has *306no jurisdiction. Suppose that Pennell moved to another state and applied for a driver’s license. Suppose that the driver’s license bureau of that state refused to issue a license because of a statute which read, “No driver’s license shall issue to a person who has been convicted finally of driving while intoxicated.” Suppose that Pennell then brought an equitable action in the chancery court (which has no criminal jurisdiction) to compel the driver’s license bureau to issue him a license. Suppose he argued, as he does here, that he has not “been convicted finally” of DWI in Texas because he was granted probation. Although the chancery court of the other state, like our county court at law, would have no jurisdiction of Pennell’s felony DWI case it would have jurisdiction to consider the effect of the judgment in that case. The chancery court, .like our county court at law, would have no jurisdiction to relieve Pennell from the judgment in the felony DWI case-but it would not have needed that jurisdiction, for it would not have been asked in any way to alter that judgment.
Courts regularly assess the effect of a judgment from another court in cases of which they have no jurisdiction. Enhancement cases are an example. Suppose a defendant is charged in the county court with a Class B misdemeanor and the information alleges that he has been convicted previously of a felony. See Texas Penal Code, Section 12.43(b). The defendant contends that the prior conviction is not final. The county court would have jurisdiction of the question, for it is being asked to consider the effect of the felony case, not to take jurisdiction of the felony case.
For another example see Miracle v. State, 604 S.W.2d 120 (Tex.Cr.App.1980) (Onion, P. J.), in which the court felt free to construe the judgment in Miracle v. Estelle, 592 F.2d 1269 (5th Cir. 1979), over which it had no jurisdiction.
The county court had jurisdiction of the merits and we should consider them on appeal.
ODOM, PHILLIPS and CLINTON, JJ., join in this opinion.